     Case 8:18-cv-00895-SJO-AS Document 17 Filed 04/01/19 Page 1 of 1 Page ID #:93

                                                JS-6
                                                                        April 1, 2019
1                                                                          VPC

2                        UNITED STATES DISTRICT COURT
3
                       CENTRAL DISTRICT OF CALIFORNIA
4

5    Dan DeForest,                       ) Case No.
                                         )
6
     Plaintiff,                          ) 8:18-cv-00895-SJO-AS
7                                        )
8
     vs.                                 )
                                         ) xxxxxxxxxxxxxx
                                           (PROPOSED) ORDER
9    Global Exchange Vacation Club dba   )
10   Sunset Getaways; and DOES 1 through )
     10, inclusive,                      )
11
                                         )
12     Defendants.                       )
13

14
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17
                                                               4/1/19
18                                        Dated this:______________________
19

20

21

22

23                                                 _______________________________
                                                  Honorable Judge of the District Court
24

25

26

27

28




                                        Order to Dismiss - 1
